ICJ_066_ReviewJudgment273UNAT_CARAT_NA_1982-07-20_ADV_01_NA_02_FR.txt. 373

OPINION INDIVIDUELLE DE M. RUDA
[Traduction]

J'ai voté pour les points 2 A et 2 B du dispositif de l'avis consultatif, où se
trouvent les décisions de la Cour sur le fond ; comme en revanche j’ai voté
contre le point 1 portant sur la question préliminaire de savoir si la Cour
devait donner ou non suite à la requête, je crois devoir expliquer les raisons
de mon vote par une opinion individuelle.

Dans son avis consultatif de 1973 relatif à la Demande de réformation du
jugement n° 158 du Tribunal administratif des Nations Unies (C.I.J. Recueil
1973, p. 166), la Cour a pour la première fois connu d’une requête du
Comité des demandes de réformation du jugement du Tribunal adminis-
tratif soumise à la suite de la contestation d’un jugement du Tribunal par la
personne ayant fait l’objet de ce jugement. J'étais du nombre des juges qui
votèrent en faveur de la décision de rendre l’avis en cette affaire. Dans la
présente espèce, les circonstances diffèrent de celles de 1973 sur un point
de droit important : la demande adressée au Comité émane d’un Etat
Membre qui n’était pas partie au procès devant le Tribunal administratif.
Cette situation nouvelle pose des problèmes juridiques différents de ceux
que la Cour a dû affronter dans le passé.

Déjà en 1973 la Cour a relevé diverses observations importantes faites au
cours des débats que l’Assemblée générale avait consacrés en 1955 à la
procédure de réformation, au sujet de la faculté qu’auraient les Etats
Membres de déclencher une telle procédure. La Cour a déclaré :

«31. La Cour n'oublie pas que l’article 11 donne aux Etats Mem-
bres le droit de contester un jugement du Tribunal administratif et de
demander au Comité d'entamer une procédure consultative en la
matière et elle relève qu’au cours des débats de 1955 un certain nombre
de délégations ont mis en cause l’opportunité de cette disposition. On
a dit que, l'Etat Membre n’ayant pas été partie à l’instance devant le
Tribunal administratif, l’autoriser à engager une procédure en vue de
la réformation du jugement serait contraire aux principes généraux
régissant les recours judiciaires. On a dit en outre que le fait de
conférer un tel droit à un Etat Membre constituerait un empiétement
sur les droits du Secrétaire général, qui est le plus haut fonctionnaire
de POrganisation, et contreviendrait à l’article 100 de la Charte. On a
également émis l’opinion qu’en cas de demande présentée par un Etat
Membre le fonctionnaire serait dans une situation d’infériorité devant
le Comité. Ces arguments font intervenir des considérations addition-
nelles que la Cour devrait soigneusement examiner si elle était un jour

52
DEMANDE DE RÉFORMATION (OP. IND. RUDA) 374

saisie d’une requête pour avis consultatif sur demande adressée au
Comité par un Etat Membre. Il ne faut donc pas considérer que la
Cour exprime ici une opinion à l’égard d’une procédure qui serait
engagée à l'avenir par un Etat Membre en vertu de l’article 11. Les
considérations additionnelles dont il s’agit sont au reste sans perti-
nence en l’espèce, où la requête pour avis consultatif fait suite à une
demande présentée au Comité par un fonctionnaire. En soi le fait que
Particle 11 permette à un Etat Membre de demander la réformation
d’un jugement ne change rien à la situation qui existe quand les parties
intéressées sont un fonctionnaire et le Secrétaire général. La Cour
souligne que l’article 11 donne aux fonctionnaires le même droit qu’au
Secrétaire général de demander au Comité d’engager une procédure de
reformation. (C.LJ. Recueil 1973, p. 178.)

Les trois objections visées par la Cour dans ce paragraphe étaient donc
les suivantes :

a) autoriser un Etat Membre, qui n’a pas été partie à l’instance devant le
Tribunal administratif, à engager une procédure en vue de la réforma-
tion du jugement serait contraire aux principes généraux régissant les
recours judiciaires ;

b) conférer un tel droit à un Etat Membre constituerait un empiétement
sur les droits du Secrétaire général, qui est le plus haut fonctionnaire de
l'Organisation ;

c) le fonctionnaire serait dans une situation d’infériorité devant le
Comité.

Sur la première objection, il est exact que l’Etat Membre qui a engagé la
procédure de réformation n’était pas partie à l'instance devant le Tribunal
administratif, à laquelle seuls étaient parties le fonctionnaire et le Secré-
taire général ; le droit d’entamer la procédure de réformation ne signifie
cependant pas que l'Etat devienne partie au litige. L'article 11 du statut du
Tribunal administratif n’habilite pas l'Etat Membre à demander un avis
consultatif mais l’autorise seulement à prier le Comité de saisir la Cour
pour avis ; la requête émane donc d’un organe dûment autorisé par l’As-
semblée générale. Le pouvoir reconnu à Etat Membre d'engager la pro-
cédure de réformation ne le fait pas devenir partie au différend. Or, le
Secrétaire général est un organe de POrganisation des Nations Unies et le
Comité en est un autre, si bien que le système aboutit à cette situation
contradictoire : un organe de l'Organisation acquiesce au jugement du
Tribunal administratif, mais un autre organe de la même organisation, sur
l'initiative d’une entité tierce qui n’était pas partie au litige, décide d’en-
gager une procédure pour aboutir à la réformation du jugement déjà
accepté. Selon moi le système de l’article 11 du statut du Tribunal mécon-
naît les exigences élémentaires d’une bonne justice car l’une des parties au
différend, en l’espèce l'Organisation des Nations Unies, ne saurait acqutes-
cer à un jugement et, simultanément, engager contre lui une procédure de

53
DEMANDE DE REFORMATION (OP. IND. RUDA) 375

réformation. Cette contradiction liée à l’essence même du système cons-
titue, me semble-t-il, une raison tout à fait « décisive » de refuser de rendre
Pavis.

S'agissant de la seconde objection, relative aux conséquences pour l’au-
torité du Secrétaire général, je tire mes conclusions de la situation juridique
décrite ci-dessus. Le Secrétaire général, « le plus haut fonctionnaire de
l'Organisation » aux termes de l’article 97 de la Charte, acquiesce à un
jugement du Tribunal administratif dans une affaire où « les parties au
différend devant le Tribunal sont le fonctionnaire intéressé et lOrganisa-
tion des Nations Unies, représentée par le Secrétaire général » (Effet de
jugements du Tribunal administratif des Nations Unies accordant indemnité,
avis consultatif, C.J. Recueil 1954, p. 53). Ensuite, un autre organe des
Nations Unies, subsidiaire par rapport à l’Assemblée générale, à savoir le
Comité des demandes de réformation, saisit la Cour d’une requête pour
avis consultatif, dans une procédure de réformation, sur l’initiative d’une
entité tierce, d’un Etat Membre, qui n’était pas partie au litige devant le
Tribunal administratif. L’effet juridique de la décision du Comité atteint
un jugement auquel le Secrétaire général a déjà acquiescé. I] me semble
tout à fait clair que cette manière d’agir compromet l'autorité du Secrétaire
général, précisément dans le domaine administratif où il est la plus haute
autorité. Les relations entre le Secrétaire général et le fonctionnaire inté-
ressé présentent un caractère sans aucun doute administratif et 1l en va de
même de la décision d’engager ou non une procédure de réformation.
L’atteinte portée à l’autorité administrative du Secrétaire général me
semble constituer une autre raison « décisive » pour refuser de rendre
l'avis.

Nous en arrivons à la troisième objection, à savoir que la procédure de
réformation place le fonctionnaire dans une situation d’inégalité devant le
Comité quand la demande est présentée par un Etat Membre. Au para-
graphe 30 de l’avis, la Cour fait justement observer que devant elle les
conditions d'égalité sont satisfaites dans la présente affaire comme dans
celle de 1973, où la procédure de réformation faisait suite à une demande
émanant d’un fonctionnaire. L’inégalité qui soulève un problème n’est
donc pas l’inégalité devant la Cour, mais l'inégalité devant le Comité.

Cette inégalité me paraît évidente si, comme en l’espèce, l'Etat Membre
dont émane la demande est membre du Comité, pour la simple raison que
cet Etat peut voter sur sa propre proposition ; l'inégalité entraînée par ce
procédé n’appelle aucune explication complémentaire. De plus, selon la
pratique établie du Comité, ni le fonctionnaire ni son représentant ne sont
autorisés à participer aux débats, mais le représentant de l'Etat, lui, y
assiste en qualité de membre du Comité et, ce qui va de soi, il présente des
arguments a l’appui de sa demande. Ce fait supplémentaire rend encore
plus évidente l’inégalité devant le Comité.

Je m’associe donc a ce que la Cour déclare au paragraphe 32 de son avis
consultatif : « Elle peut conclure déjà qu’au plan théorique l’inégalité
existe. » Je fais un pas de plus et je qualifie cette inégalité théorique de
raison « décisive » supplémentaire pour refuser de rendre l’avis.

54
DEMANDE DE RÉFORMATION (OP. IND. RUDA) 376

En résumé, je conclus que si c’est un Etat, surtout un Etat Membre du
Comité, qui présente à celui-ci une demande, les objections mentionnées
au paragraphe 31 de l’avis consultatif de 1973 s’appliquent et qu’in abs-
tracto la condition nécessaire de la compatibilité de la procédure de réfor-
mation avec les exigences d’une bonne justice n’est pas remplie.

De surcroît la Cour évoque in concreto, dans son avis consultatif, une
série d’irrégularités propres à l’affaire en cause, qu’il s’agisse de la com-
position du Comité, de la forme et de la demande présentée par le Gou-
vernement des Etats-Unis, ou de l'inégalité devant le Comité résultant du
refus de cet organe de permettre au conseil de M. Mortished d'assister
aux délibérations. La Cour analyse ces irrégularités de façon détaillée et
convaincante ; Je voudrais seulement revenir sur quelques points.

En ce qui concerne la composition du Comité, je crois utile d’insister sur
la conciusion tirée par la Cour au paragraphe 38, selon laquelle « il n’était
certainement pas régulier » que le président de la Sixième Commission,
représentant de la Sierra Leone, désigne le vice-président, représentant du
Canada, pour siéger au Comité des demandes de réformation au lieu d’un
membre de sa propre délégation. Je m’associe pleinement à cette conclu-
sion et je lui attribue assez de gravité pour y voir, en elle-même, une raison
« décisive » pour refuser de rendre l’avis ; la Cour ne saurait exercer sa
juridiction sur la base d’une requête émanant d’un Comité qui n’a pas été
correctement constitué.

I] me semble non moins grave que les Etats-Unis aient omis d'inclure de
façon claire dans leur demande un exposé détaillé des motifs qu'ils invo-
quaient, comme le prévoit l’article II, paragraphe 3 c), du règlement inté-
rieur provisoire du Comité ; la gravité de cette absence d’un exposé détaillé
des motifs apparaît d’ailleurs plus particulièrement à propos de la seconde
objection formulée par le Comité, concernant l’excès de juridiction ou de
compétence qu’aurait commis le Tribunal.

Quand il a présenté ses observations sur la demande des Etats-Unis,
M. Mortished n’a pas manqué de relever que la déclaration de ce pays ne
correspondait pas aux dispositions de l’article 11, paragraphe 1, du statut
du Tribunal ; il est néanmoins parti de l’idée que la contestation paraissait
fondée sur l’allégation d’une erreur de droit concernant les dispositions de
la Charte. En revanche, M. Mortished n’a présenté aucune observation sur
le motif de l’excès de juridiction ou de compétence ; cette lacune se jus-
tifiait tout à fait, car M. Mortished ignorait simplement, et n’avait aucun
moyen de savoir, que la demande des Etats-Unis était censée mettre en
cause un excès de juridiction ou de compétence. Il ne faut d’ailleurs pas
oublier qu’au cours des débats du Comité le représentant des Etats-Unis a
indiqué que l’objection fondée sur l’excès de juridiction ou de compétence
était « englobée » (voir A/AC.86/PV.2, p. 26) dans la notion « d’er-
reur de droit concernant les dispositions de la Charte » ; cependant, ni
M. Mortished ni son conseil n’ont participé aux débats du Comité ; ils
n’ont donc pas eu l’occasion de présenter leurs vues à ce sujet. Ainsi, en ce

55
DEMANDE DE RÉFORMATION (OP. IND. RUDA) 377

qui concerne le motif fondé sur l’excès de juridiction ou de compétence, la
procédure au sein du Comité a été caractérisée par une inégalité manifeste,
autrement dit les exigences les plus élémentaires d’une bonne justice ont
été méconnues.

En dehors des considérations qui précèdent, je dois examiner, d’un point
de vue plus général, le refus du Comité de permettre au conseil de
M. Mortished d’assister aux délibérations et d’y participer. En l’espèce, les
inégalités théoriques évoquées plus haut se reflètent fidèlement dans les
inégalités pratiques. Le déséquilibre résulte simplement du fait que l'Etat
demandeur a participé aux débats, alors que M. Mortished n’a eu la pos-
sibilité de commenter oralement ni les arguments exposés par cet Etat lors
de la délibération, légèrement différents de ceux de la demande, ni les
observations faites par d’autres représentants au sujet de cette demande
des Etats-Unis. De plus, l'Etat demandeur peut voter, et a voté en l’espèce,
sur sa propre demande. J’estime avec la Cour qu’étant donné la nature
quasi judiciaire des fonctions du Comité des demandes de réformation,
Pabsence de M. Mortished lors des délibérations aggrave les irrégularités
de la procédure (par. 44).

Il est clair que jusqu’à ce point de mon argumentation je suis tout à fait
d’accord avec l'avis consultatif de la Cour, bien que je nuance quelque peu
l'importance relative de divers problèmes. Je m’écarte cependant de la
conclusion finale à laquelle la Cour aboutit malgré tant de graves objec-
tions juridiques. En pratique comme en théorie, ces objections me sem-
blent constituer « des raisons décisives » justifiant le refus de rendre un
avis ; la Cour, au contraire, décide de donner celui-ci.

Comme principal motif de la décision de rendre l’avis, la Cour retient la
nécessité « d’aider un organe subsidiaire de l’Assemblée générale des
Nations Unies à asseoir son fonctionnement sur des bases fermes et sûres »
(par. 45). I] s’agit là, je n’en doute pas, d’un intérêt très important que la
Cour doit sauvegarder. Le but principal de la compétence consultative de
la Cour est précisément d’aider les organes de l'Organisation des Nations
Unies et des institutions spécialisées à accomplir leur tâche sur le plan
juridique ; cette assistance relève de l'essence même de la compétence
consultative. Cependant, comme la Cour ne l’a jamais oublié et comme elle
ne l’oublie pas en l’espèce, il s’agit d’une compétence discrétionnaire, selon
les termes clairs de l’article 65 du Statut. Le pouvoir discrétionnaire de
rendre ou de ne pas rendre un avis consultatif ne peut avoir qu’un seul but :
laisser à la Cour le pouvoir de déterminer elle-même les limites de l’assis-
tance à donner. Un pouvoir discrétionnaire signifie aussi, par sa nature
même, qu’au-dela de certaines limites il n’y a pas lieu d'apporter une
assistance. C’est à la Cour qu’il appartient de fixer ces limites. Elles
tiennent au fait que, même dans l’exercice de sa compétence consultative,
la Cour reste un tribunal et, comme tel, doit avant tout sauvegarder les
conditions d’une bonne justice, à toutes les phases de la procédure de
réformation. Voilà, me semble-t-il, la considération suprême dont il faut

56
DEMANDE DE RÉFORMATION (OP. IND. RUDA) 378

s'inspirer : la nature même des fonctions de la Cour ne saurait être sacrifiée
au nom de la nécessité d’aider un organe des Nations Unies. Etant donné
que la décision de rendre l’avis relève de son pouvoir discrétionnaire, la
Cour doit choisir, en l'espèce, la plus importante des deux valeurs, c’est-
à-dire soit aider un autre organe des Nations Unies, soit sauvegarder les
exigences du caractère judiciaire de la procédure de réformation. En l’es-
pèce, on a porté de telles atteintes à ces exigences, à la fois in abstracto et in
concreto, lors de l’examen devant le Comité des demandes de réformation,
que selon moi la Cour devait refuser de rendre l'avis.

De plus, si la Cour veut aider l’Assemblée générale, comme l’affirme le
paragraphe 79 de l’avis, à « reconsidérer la procédure actuellement suivie
en matière de réformation de jugements du Tribunal administratif », il
suffit d’attirer l’attention sur les défauts du système ; le meilleur moyen
d'attirer ainsi l’attention consiste peut-être à refuser de rendre l'avis, au
motif que le système établi, dans le cas d’une demande adressée au Comité
par un Etat Membre, enfreint les exigences d’une bonne justice.

D’après la fin du paragraphe 45, avis consultatif a d’autres objectifs :
premièrement, ne pas laisser « sans réponse une très grave allégation
dirigée contre le Tribunal administratif, selon laquelle le Tribunal aurait en
réalité défié l’autorité de l’Assemblée générale » ; deuxièmement, préciser
« les importants principes juridiques en jeu ». En ce qui concerne le pre-
mier objectif, je ne considère pas l’allégation dirigée contre le Tribunal
administratif comme une raison pour rendre l’avis ; je ne saurais admettre
que la Cour ait pour rôle de disculper le Tribunal administratif d’alléga-
tions de ce genre, surtout quand la procédure de réformation s’est déroulée
au mépris des exigences d’une bonne justice. Le même raisonnement peut
s'appliquer au second objectif ; quelle que soit importance des principes
juridiques en jeu, la Cour doit toujours se préoccuper en premier lieu de
sauvegarder sa fonction judiciaire.

Pour terminer, j’ajouterai que j’accepte les arguments avancés par la
Cour au paragraphe 26 de l'avis, où elle rejette les conclusions de la
déclaration des Etats-Unis selon lesquelles :

«un refus de la Cour de donner l’avis demandé « remettrait en ques-
tion le statut du jugement n° 273 du Tribunal administratif », ce qui
implique manifestement que la Cour n’aurait pas la faculté de refuser
Pavis demandé ».

Il est impossible en droit que l’Assemblée générale établisse une procédure
de réformation des jugements du Tribunal administratif qui contraigne la
Cour à rendre un avis malgré le caractère manifestement permissif de ses
fonctions consultatives aux termes de l’article 65 du Statut. L’ Assemblée
générale ne saurait obliger la Cour à trouver des « raisons décisives » de
rendre un avis consultatif. L'Assemblée générale ne peut pas avoir cette
intention.

(Signé) J. M. Rupa.

57
